 CORRECTIONAL MEDICAL
 SERVICES
 277 Correctional Medical Services, Inc. 
and
 Civil Service 
Employees Association, Local 1000, AFSCME.
  Case 3
ŒCAŒ23855 December 
9, 2010
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER
S PEARCE
 AND 
HAYES
1 On May 31, 2007,
 the N
ational Labor Relatio
ns Board 
issued a Decision and Order in this proceeding.  The 
Board found therein that Civil Service Employees Ass
o-ciation, Local 1000, AFSCME (the Union) co
nducted 
picketing at the Respondent
™s health care facility on Se
p-tember 12, 2002, without complying
 with the notice r
e-quirements of Section 8(g).  Based on that noncompl
i-ance, the Board concluded that employees who partic
i-
pated in the picketing were not protected by the Act, and 
that the Respondent ther
efore did not violate Section 
8(a)(1) or (3) of the
 Act by allegedly threatening, inte
r-rogating, and discharging several e
mployees because of 
their pa
rticipation in the picketing.
2 Subsequently, the Union petitioned the United States 
Court of Appeals for the Second Ci
rcuit for review of the 
Board
™s Order d
ismissing the complaint.  On June 19, 
2009, the Second Circuit granted the petition for r
eview, 
vacated the Board
™s Decision and Order, and r
emanded 
this case to the Board 
ﬁfor fu
rther proceedings consistent 
with [the court
™s] opinion.
ﬂ3  On D
ecember 2, 20
09, the 
Board notified the parties that it had d
ecided to accept 
the court
™s remand, and stated that all parties were pe
r-mitted to submit statements of position concer
ning the 
issues raised by the r
emand.  
The General Counsel and 
the Union each filed a sta
tement of position.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 Having accepted the remand, we accept the court
™s 
opinion as the law of the case.  Consistent with that opi
n-
ion, and for the reas
ons discussed below, we find that the 
1 Member Pearce, who is recused, is a member of the panel but did 
not participate in this decision on the merits. Member Becker is also 
recused, and did not pa
rticipate in the consideration of this case.
 In 
New Process Steel v. NLRB
, 130 S.Ct. 2635 (2010), the Supreme 
Court left undisturbed the Board™s practice of deciding cases with a 
two
-member quorum when one of the panel members has recused 
himself.  Under t
he Court™s reading of the Act, ﬁ
the group quorum 
provision [of Sec. 3(b)] still operates to allow any panel to issue a dec
i-sion by only two members if one member is disqualified.ﬂ  
New Pr
o-
cess Steel
, 130 S. Ct. at 2644.
 2 349 NLRB 1198 (
CMS I
).  Then
-Chair
man Battista and then
-Member Schaumber formed the Board majority.  Then
-Member Lie
b-
man, dissenting, would have found that the Respondent vi
olated the 
Act.
 3 Civil Service Employees Assn
. Local 1000
 v. NLRB
, 569 F.3d 88, 
95 (2d Cir. 2009).
 Respondent violated Section 8(a)(1) by threatening to 
discipline employees Richard Jolly, Ric
hard Kowalski, 
Darcy LaGoy, Chesley Schager, and Stephanie Spear; by 
interrogating Kowalski, LaGoy
, and Spear; and by di
s-
char
ging all five of these employees because they e
n-gaged in protected picketing on Septe
mber 12, 2002.
4 Facts
5 The Respondent operates a medical clinic at the Alb
a-ny County Correctional Facility in Albany, New York.  
On August 15, the Union requested that the
 Respondent 
recognize it as the collective
-bargaining repr
esentative of 
all clinic employees except the resident ph
ysician, the 
supervisors, and the office clericals.  The Respondent 
rejected the request.
 On September 12, the Union picketed peacefully in 
support of its demand for recognition.  The U
nion gave 
no notice to the Respondent or the Federal M
ediation and 
Conciliation Service before the picketing began.
6  About 
20 individuals, including the 
5 clinic employees named 
above, participated in this a
ctivity, which lasted for about 
40 minutes.  The five employees were off
-duty during 
the picke
ting.
 On September 13, the Respondent sent a letter to each 
of these employees.  In re
levant part, the letter stated:
  On Thursday, September 12, 2002, Civil Se
rvice 
Employees Association and Capital District Area 
Labor Federation conducted a picket at the Corre
c-tional Medical Services Health Care Unit site at A
l-bany County Correctional Facility.  You pa
rticipated 
in that picketing.  The Union did not provide any 
advan
ce notice of the picket.
 The National Labor Relations Act (
ﬁAct
ﬂ) re-quires a union to provide 10 days
™ written notice of 
its intent to picket a health care site.  Employees 
who participate in illegal picketing lose their prote
c-tion under the Act.  Corre
ctional Medical Services is 
filing a charge with the National Labor Relations 
Board (
ﬁNLRB
ﬂ) concerning the Union
™s illegal 
picket.  When the NLRB has completed its invest
i-gation of that charge, we will advise you as to what, 
if any, action will be taken conc
erning your partic
i-pation in the pic
keting.  CMS does not condone your 
conduct.
 4 All subsequent 
dates are in 2002, unless otherwise noted.
 5 The parties submitted a fa
ctual stipulation, which the Board relied 
on in 
CMS I
, 349 NLRB at 1198
Œ1199.  The follo
wing statement of 
facts draws from the factual summary in 
CMS I
 and also directly from 
the partie
s™ stipulation.
 6 Sec. 8(g) requires a labor organization to give at least 10 days™ a
d-
vance written notice to any health care inst
itution and to the FMCS 
before engaging in any strike, picketing, or other concerted refusal to 
work at the inst
itution.
 356 NLRB No. 
48                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 278 Pending the NLRB
™s investigation of this matter, 
you are to continue working your normally sche
d-uled hours.  CMS assures you that it will take no a
c-tions other than as legally 
authorized by the NLRB.  
CMS respects each employee
™s right to engage in 
conduct protected by the Act, but will not tolerate 
conduct in violation of the Act.
  A few days later, the R
espondent filed an unfair labor 
practice charge against the U
nion.  On Sep
tember 26, the 
General Counsel issued a complaint in Case 3
ŒCGŒ41 
alleging that the Union, by its conduct on Se
ptember 12, 
violated Section 8(g) of the Act.
7 In the meantime, on September 25, the Respo
ndent
™s outside counsel for labor and employment matter
s, an 
admitted agent of the Respondent, individually que
s-
tioned employees Kowalski, LaGoy, and Spear about the 
picketing.  The attorney asked them to confirm their pa
r-ticipation, to identify who had solicited them to picket, 

and to name other employees who
 had partic
ipated.
 On September 30, the Respondent terminated the five 
employees for engaging in an 
ﬁillegal picket.
ﬂ8  The U
n-ion filed an unfair labor practice charge, and the Ge
neral 
Counsel issued a complaint alleging that the R
espondent 
had violated Se
ction 8(a)(1) by threatening employees on 
September 13 and interroga
ting employees on September 
25, and Section 8(a)(1) and (3) by di
scharging the five 
employees.
 The Board
™s Decision in 
CMS I
 The Board majority found, as threshold matters, that 
the discha
rged employees had engaged in 
ﬁpicke
ting
ﬂ under the auspices of the Union, and that the Union 
therefore violated Section 8(g) because it had failed to 
provide the required advance n
otice.  The Board then 
invoked the 
ﬁbasic principle
ﬂ that an employee who p
ar-ticipates in unlawful activity is engaged in conduct u
n-protected by Section 7 and can be lawfully discharged 

for doing so.  Accordingly, in the Board
™s view, the R
e-spo
ndent
™s discharge of the five picketers did not violate 
the Act.
 As for the complaint
™s 8(a)(1) allegations, the Board 
concluded that because the picketing that was the subject 
of the threats and interrog
ations was unprotected, 
ﬁit was 
not unlawful for the Respondent to respond in that ma
n-ner.
ﬂ  Thus, the Board dismissed the complaint in its
 en-tirety.
 7 At 
some point after September 30, the Union entered into an i
n-
formal settlement agreement resolving Case 3
ŒCGŒ41.
 8 About 1 month later, the Respondent reinstated all five, without 
backpay.
 The Second Circuit
™s Opinion
 On review, the court determined that the 
ﬁplain mea
n-ing of the statute
ﬂ9 established a congressional i
ntent to 
draw 
ﬁa clear distinction
ﬂ between employees who 
ﬁpar-ticipate in 
picketing
 conducted by [a] labor o
rganiz
ation 
in violation of [Section 8(g)
™s] notice r
equirements
ﬂ and 
employees who engage in an 8(g)
-unlawful strike b
e-cause 
ﬁthe statute specifies sanctions
ﬂ only for the la
t-ter.
10  Based on this distinction, and recognizing that 
Section 7 generally protects e
mployee picketing, the 
court co
ncluded that employees who picket peacefully 
absent 8(g) notice have not 
ﬁacted contrary to law in their 
ind
ividual capacity or forfeited the prote
ctions of 
[S]ection 7.
ﬂ11  Having rejected the Board
™s essential 
fin
ding
Šthat 
the employees
™ September 12 picketing 
was unprotec
tedŠthe court remanded the case to the 
Board without further addressing the complaint
™s alleg
a-tions.
 Discussion
 Because we have accepted the court
™s remand as the 
law of the case, its opinion is binding on 
us.
12  Accor
d-ingly, we will re
-evaluate the complaint alleg
ations on 
the premise that the employees
™ September 12 picke
ting 
was protected by Section 7.
 A.  The Discharges
 The discharge of an employee violates Section 8(a)(1) 
of the Act if the employee was 
engaged in activity which 
is 
ﬁconcerted
ﬂ within the meaning of Section 7, the e
m-ployer knew of the co
ncerted nature of the employee
™s 
activity, the concerted activity was protected by the Act, 

and the discharge was motivated by the employee
™s pr
o-tected, co
ncerted activity.
13
 It is undisputed that the employees
™ picketing on Se
p-tember 12 was concerted activity, and that the Respon
d-ent was aware of its concerted nature.  Further, as e
x-plained above, it is the law of this case that the picketing 

was protected 
by the Act.  Finally, the Respondent 
acknowledged that it discharged the employees for pa
r-ticipating in the picketing.  Therefore, the employees
™ protected, co
ncerted activity motivated the discharges, 
9 569 F.3d at 92.
 10 Id. at 93.
 11 Id. at 94.
 12 Chairman Liebman adh
eres to her dissenting view in 
CMS I
. Member Hayes did not participate in the decision in 
CMS I
 and e
x-
presses no opinion concerning the views expressed there ina
smuch as 
the court™s opinion now controls.
 13 Meyers Industries
, 268 NLRB 493, 497 (1984), rema
nded sub 
nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 
U.S. 948 (1985), suppl
emented 281 NLRB 882 (1986), affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 
1205 (1988).
                                                                                                                        CORRECTIONAL MEDICAL
 SERVICES
 279 and no further analysis is required.
14  We co
nclude th
at 
the Respondent
™s discharge of the five employees for 
engaging in protected picketing on September 12 viola
t-ed Se
ction 8(a)(1).
15 B.  The September 13 Letters and the
 September 25 I
nquiry
 In its answer to the complaint, the Respondent admi
t-ted the Genera
l Counsel
™s allegations that in its Septe
m-ber 13 letters it threatened to discipline employees b
e-cause of their picketing, and that on September 25 it i
n-terrogated employees concerning the picketing.  The R
e-spondent averred that its conduct in both instanc
es was 
lawful because the picketing was not protected by the 
Act.  It is now the law of the case, however, that the 
picketing was protected.  We thus turn to whether the 
Respondent
™s threats and interrogations unlawfully inte
r-fered with the employees
™ prot
ected activity.
 1. 
 Threats
.  ﬁThe basic test for an 8(a)(1) viol
ation is 
whether the employer engaged in conduct, regar
dless of 
intent, which reasonably tends to inte
rfere with the free 
exercise of employee rights under the Act.
ﬂ16  The Board 
will evaluat
e the totality of circumstances to di
stinguish 
between employer statements that are unla
wful threats 
and those that are privileged under Section 8(c).
17 The September 13 letters stated that the Union
™s pic
k-eting on September 12 was illegal, and that emplo
yees 
who engage in illegal picketing 
ﬁlose their protection 
under the Act.
ﬂ  
The letters warned the five emplo
yees 
that when the Regional O
ffice finished its investigation 
of the Respondent
™s unfair labor practice charge against 
the Union, the Respondent wo
uld dete
rmine what action 
to take regarding the employees
™ participation in the 
picketing.  Finally, although expressing respect for e
m-ployee rights, the letters d
eclared that the Respondent 
ﬁwill not tolerate conduct in viol
ation of the Act.
ﬂ The overridi
ng message here was that the R
espondent 
had already decided that the picketing was ill
egal, and 
that the employees had engaged in unpr
otected conduct.  
The inference that a reasonable employee would draw is 
that discipline or di
scharge would follow in fair
ly short 
order.  We conclude that the Respondent threatened the 

employees with unspecified di
scipline for engaging in 
14 See, e.g., 
Chromalloy Gas Tu
rbine Corp.
, 331 NLRB 858, 864 
(2000), enfd. 262 F.3d 184 (2d Cir. 2001).
 15 We find it unnecessary to consider the complaint alleg
ation that 
the discharges also violated Sec. 8(a)(3).  Our re
medy below for the 
8(a)(1) viol
ation is not materially different
 from an appropriate remedy 
under Sec. 8(a)(3).
 16 Webasto Sunroofs, Inc.
, 342 NLRB 1222, 1223 (2004) (citing 
American Freightways Co.
, 124 NLRB 146, 147 (1959)).
 17 See, e.g., 
Mediplex of Da
nbury
, 314 NLRB 470, 471 (1994).
 protected picketing, and accor
dingly violated Section 
8(a)(1).
18 2.  Interrogations
.  On September 25, the Respon
d-ent
™s labor attorney ind
ividually questioned e
mployees 
Kowalski, LaGoy, and Spear about the pic
keting.  He 
sought information concerning their participation, who 
solicited them to picket, and the identity of other e
m-ployees who participated.
 The Board evaluates all of the relevan
t circu
mstances 
in determining whether an interrogation is coe
rcive of 
Section 7 rights.
19  The factual background of the i
n-quiry, the nature of the information sought, and the ide
n-tity of the questioner are significant factors, among ot
h-ers, in the analys
is.
20
  Here, the questioning occurred 
against the backdrop of the Respondent
™s letters threate
n-ing unspec
ified discipline because of the employees
™ picketing, which they had received less than 2 weeks 
earlier.  The individual inquiries concerned sensitive 
matters related to their protected activity, and that of 
their fellow employees.  And the person posing the que
s-
tions was the Respondent
™s lawyer for labor and e
m-ployment matters.  In those circumstances, we find that 
the Respondent
™s questioning of the em
ployees was c
o-ercive.
21 In its brief in 
CMS I
, the Respondent contended that its 
attorney was lawfully inquiring about a matter of pe
r-ceived employee misconduct:  the September 12 picke
t-
ing.  The Respo
ndent is correct that an employer has the 
right to enga
ge in a 
ﬁlegitimate investigation of unpr
o-tected conduct.
ﬂ22  However, it cannot successfully rely 
on this privilege if the conduct at issue turns out to be 

protected.
23  This is so because the test for coercion u
n-der Section 8(a)(1) 
ﬁdoes not turn on the 
employer
™s m
o-tive.
ﬂ24  In other words, if the investigated conduct 
proves to be protected, the employer
™s good
-faith belief 
to the contrary is no defense.  As stated, the September 

12 picketing was protected conduct.
 18 In its brief to the Board in 
CMS I
, the Respondent argued that the 
letters were necessary to establish that it did not condone conduct it 
perceived to be illegal.  Although the R
espondent was within its rights 
to foreclose any question of condonation, this goal certainly could have 
be
en accomplished without expressing a threat of retaliation.
 19 See, e.g., 
Rossmore House
, 269 NLRB 1176 (1984), affd. sub 
nom. 
HERE Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985).
 20 Id.; see, e.g., 
Stoody Co.
, 320 NLRB 18 (1995).
 21 See, e.g., 
Sunrise Se
nior Li
ving, Inc.
, 344 NLRB 1246, 1254
Œ1255 
(2005), enfd. mem. 183 Fed.Appx. 326 (4th Cir. 2006) (finding unla
w-ful interrogations where questioners included high
-ranking officials, 
circumstances suggested possible discipline, and questions sought 
informati
on concerning their own and cowor
kers™ protected activity).
 22 Ogihara America Corp.
, 347 NLRB 110, 114 (2006).
 23 See, e.g., 
General Electric Co.
, 253 NLRB 1189, 1190 fn. 4 
(1981).
 24 American Freightways
, above, 124 NLRB at 147.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 280 Accordingly, on evaluation of the relev
ant circu
m-stances above, we find that the inquiries by the Respon
d-ent
™s attorney were coercive interrogations in vi
olation of 
Section 8(a)(1).
25 CONCLUSIONS OF 
LAW 1. 
 The Respondent is an employer engaged in co
m-merce within the meaning of Section 2(2), (6
), and (7) of 
the Act, and its medical clinic in A
lbany, New York
, is a 
health care institution within the meaning of Section 
2(14) of the Act.
 2. 
 The Union is a labor organization within the mea
n-ing of Section 2(5) of the Act.
 3. 
 The Respondent violated
 Section 8(a)(1) of the Act 
by discharging employees Richard Jolly, Richard Ko
w-alski, Darcy LaGoy, Chesley Schager, and Steph
anie 
Spear for engaging in peaceful picketing protected by the 
Act.
 4. 
 The Respondent violated Section 8(a)(1) by threa
t-ening to d
iscipline the employees named above because 

of their protected picketing.
 5. 
 The Respondent violated Section 8(a)(1) by inte
r-rogating employees Kowalski, LaGoy, and Spear about 

their own and other employees
™ protected picke
ting.
 6. 
 The unfair labor pract
ices found above affect co
m-merce within the meaning of Se
ction 2(6) and (7) of the 
Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative a
ction desi
gned to 
effectuate the policies of the Act.  Specif
ically, having 
found that the R
espondent violated Section 8(a)(1) by 
discharging employees Jolly, Kowalski, LaGoy, Schager, 
and Spear because they engaged in peaceful, protected 
picketing, we shall order t
he Respo
ndent to make them 
whole for any loss of earnings and other ben
efits suffered 
as a result of the unlawful action against them.  Backpay 

shall be computed in a
ccordance with 
F.
 W. Woolworth 
Co.
, 90 NLRB 289 (1950), with interest at the rate pr
e-scrib
ed in 
New Horizons for the R
etarded
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Ce
nter
, 356 NLRB 
6 (2010).  The 
Respondent shall also be r
equired to remove from its 
files any and all references to the unlawful discharges
 of 
25 The stipulated facts d
o not suggest that on September 25 the R
e-spondent™s attorney was pr
eparing a defense to an unfair labor practice 
charge or for strike activity at the medical clinic.  But even assuming he 
was, there is no evidence that the appropriate safeguards for his in
qui
r-ies were established.  See, e.g., 
Preterm, Inc.
, 240 NLRB 654, 656 
(1979); 
Johnnie
™s Poultry Co.
, 146 NLRB 770, 774
Œ775 (1964), enf. 
denied 344 F.2d 617 (8th Cir. 1965).
 Jolly, Kowalski, LaGoy, Schager, and Spear, and to not
i-fy them in writing that this has been done and that the 
discharges will not be used against them in any way.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Correctional Medica
l Services, Inc., Alb
a-ny, New York, its officers, agents, successors, and a
s-
signs, shall 
 1.  Cease and desist from
 (a) Discharging employees for engaging in peaceful 
picketing or other protected, co
ncerted activities.
 (b) Threatening to discipline employe
es for enga
ging 
in protected, concerted activities.
 (c) Interrogating employees about their own and other 
employees
™ protected, concerted activities.
 (d) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of 
the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following a
ffirmative action necessary to 
effectuate the policies of the Act.
 (a) Make whole employees Richard Jolly, Richard 
Kowalski, Darcy LaGoy, Chesley Schager, and Steph
a-nie Spear for a
ny loss of earnings and other benefits su
f-fered as a result of the unlawful action against them, in 
the manner set forth in the remedy section of this dec
i-sion.
 (b) Within 14 days from the date of this Order, remove 
from its files any reference to the unla
wful di
scharges 
and, within 3 days thereafter, notify e
mployees Jolly, 
Kowalski, LaGoy, Schager, and Spear in writing that this 

has been done and that the discharges will not be used 
against them in any way.
 (c) Preserve and, 
within 
14 days of a request, o
r such 
additional time as the Regional D
irector may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents
, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all oth
er records, including an ele
c-tronic copy of such records if stored in ele
ctronic form, 
necessary to an
alyze the amount of backpay due under 
the terms of this Order.
 (d) Within 14 days after service by Region 3, post at 
its Albany, New York facility copies 
of the attached n
o-tice marked 
ﬁAppendix.
ﬂ26  Copies of the notice, on 
forms provided by the Regional Director for R
egion 3, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-26 If this Order is enforced by a jud
gment of a United States court of 
appeals, th
e words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ                                                                                                                        CORRECTIONAL MEDICAL
 SERVICES
 281 tained for 60 consecutiv
e days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 
notices, notices shall be distri
buted electronically, such 
as by email, posting on an intranet or an internet si
te, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.
27  Reasonable steps shall be taken by the Respo
ndent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In 
the event that, during the 
pendency of these proceedings, the R
espondent has gone 
out of business or closed the facility i
nvolved in these 
proceedings, the Respondent shall duplicate and mail, at 

its own expense, a copy of the notice to all current e
m-ploye
es and former employees employed by the R
e-spondent at any time since September 13, 2002.
 (e) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-test
ing to the steps that the Respondent has taken to 
comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal la
bor law and has ordered us to post and obey 

this n
otice.
 27 In 
J. Picini Flooring
, 356 N
LRB 
11
 (2010), the Board recently 
decided that its remedial notices are to be distributed electronically in 
appropriate circumstances.  
For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require ele
c-tronic distri
bution of notices, but agrees to do so in this case, for instit
u-
tional reasons.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not 
to engage in any of these protected 
activ
ities.
  WE WILL NOT
 discharge you for engaging in peac
eful 
picketing or other protected, concerted activities.
 WE WILL NOT
 threaten to discipline you for enga
ging in 
protected, concerted activities.
 WE WILL NOT
 inte
rrogate you about your own or other 
employees
™ protected, concerted a
ctivities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
set forth above, which are guaranteed you by Se
ction 7 
of the Ac
t. WE WILL 
make whole employees Richard Jolly, Ric
h-ard Kowalski, Darcy LaGoy, Chesley Schager, and 
Stephanie Spear for any loss of earnings and other ben
e-fits resulting from their discharges, less any net interim 
earnings, plus interest.
 WE WILL
, within 14
 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful discharges of employees Jolly, Kowalski, LaGoy, 
Schager, and Spear, and 
WE WILL
, within 3 days therea
f-ter, notify them in writing that this has been done and 
that
 the discharges will not be used agai
nst them in any 
way.
  CORRECTIONAL 
MEDICAL 
SERVICES
, INC
.                                                             